 MALRITE OF WISCONSIN, INC.Malrite of Wisconsin,Inc.andWisconsin BroadcastEngineers,Local #715, International Brotherhoodof ElectricalWorkers. Case 30-CA-1182July 18, 1972DECISION AND ORDEROn June 26, 1970, Trial Examiner Robert E. Mullinissued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and asupporting brief.The National Labor Relations Board has consid-ered the record and the Trial Examiner's Decision inlight of the exceptions and brief and for the reasonsset forth below has decided to dismiss the complaintin its entirety.The Trial Examiner found that by unilaterallymodifying both the terms of its collective-bargainingagreementwith the Union and its method ofbroadcasting with respect to the use of engineer-announcers, the Respondent violated Section 8(a)(5)and 8(d) of the Act. The collective-bargainingagreement executed by Respondent's predecessorand the Union in 1967, and assumed by theRespondent when it purchased the station on May 1,1968,authorized the employment of only oneengineer-announcer on the late night shift and priorto the change in ownership only one individual wasemployed in that capacity. In December 1968,Respondent began - using engineer-announcers, or"combo" operators, on the day and evening pro-grams.'Before employment or transfer to the"combo" classification, the Respondent secured thewritten consent of each individual prior to assigninghim to work as an engineer-announcer, but did notapprise the Union of this fact.The "combo" operators were paid additionalcompensation; the change apparently did not resultin the layoff of any engineer. Immediately uponlearning of this change in operations, the Unionprotested that it constituted a violation of thecollective-bargaining agreement. Respondent's coun-sel denied that any breach of contract was involvedand suggested that, if the Union disagreed withRespondent's position, it could take the matter toarbitration.On December 24, 1968, the Unionrequested that the dispute be submitted to arbitra-tion.The contract provided for binding arbitrationby a three-member panel consisting of a uniondesignee, a company designee, and a third memberagreed upon by the two parties.After a long delay occasioned by disputes over theselection of the third member of the panel and the1In December 1969, one employee who had been hired as anengineerwas assignedto the combined operation241fixing of a hearing date, the panel met on October 23,1969, and heard testimony of the Union and theRespondent on the issues presented by the Union'sgrievance. On January 10, 1970, the panel issued itsdecision and award in which it held by a 2 to 1 votethat Respondent had violated the collective-bargain-ing agreement by assigning "combo" operators towork on the day and evening programs. By another 2to 1 vote the panel held that the Union had notsustained its claim that the grievants were entitled tobackpay. In each case the impartial member of thepanel was part of the majority. On or about February2,1970, the Union requested that Respondentcomply with the arbitration award by ceasing thecombo operation and reinstituting the separateengineer and announcer classifications.Respon-dent's general manager replied that the Respondenthad the arbitration decision under study. Since thattime the Respondent has continued the combooperation. The Union filed its initial change hereinon February 3, 1970, alleging that Respondentviolated Section 8(a)(5) of the Act by unilaterallychanging terms and conditions of employment.InSpielbergManufacturing Company,112NLRB1080,citedby the Trial Examiner, the Boardestablished certain standards to ,e met before itwould give full weight to arbitral awards in anysubsequent unfair labor practice proceeding. In thatcase the Board held that where "the proceedingsappear to be fair and regular, all parties had agreedto be bound, and the decision of the arbitration panelisnot clearly repugnant to the purposes and policiesof the Act," the Board would defer to arbitration.The Trial Examiner found that the arbitral awardherein met all of the foregoing standards laid downinSpielbergand that the arbitration panel wascorrect in its conclusion that Respondent's actionwith respect to the combo operators constituted acontract violation.He nevertheless concluded thatSpielbergdid not apply to the instant case because ofRespondent's failure to comply with the arbitrationaward and recommended a bargaining order. Weagree with the Trial Examiner that the arbitral awardherein meets all ofSpielberg'sstandards, but giventhe determination that in all respects the award isconsonant with the purposes and policies of the Act,we cannot agree that noncompliance with the awardshould be a matter for the Board's concern.In its formulation of theSpielbergstandards theBoard did not contemplate its assumption of thefunctions of a tribunal for the determination ofarbitration appeals and the enforcement of arbitra-tion awards. If the Board's deference to arbitration istobemeaningful it must encompass the entire198NLRB No. 3 242DECISIONSOF NATIONALLABOR RELATIONS BOARDarbitration process, including the enforcement ofarbitral awards. It appears that the desirable objec-tive of encouraging the voluntary settlement of labordisputes through the arbitration process will best beserved by requiring that parties to a dispute, afterelecting to resort to arbitration, proceed to the usualconclusion of that process judicial enforcement-rather than permitting them to invoke the inter-vention of the Board.In our opinion the dissent misconstruesSpielbergby distinguishing between those arbitration awardsruling in the grievant's favor by finding a contractbreach and those ruling against the grievant. Al-though we may not have previously deferred to anaward favoring the grievant, this is because, so far aswe can determine, such a case had not heretoforebeen presented to us. Indeed, the absence of suchcasesdemonstrates the remedial effectiveness ofarbitration awards, since a person who has had hisgrievance remedied is not likely to file an unfairlabor practice charge concerning that grievance.Such would have been the case here if the Employerhad readily complied with the arbitration award.In addition, we fail to understand our dissentingcolleagues' claim that there is no adequate remedy atlaw. The arbitration panel "sustained on the merits"the Union's position that "the Station cannot employcombo operators other than one Engineer on FMbetween 10:00 PM and 6:00 AM." Judicial enforce-ment would result in an order, backed by the fullpowers of the Federal judiciary, that the Employercomply with the award, and the only way theEmployer can comply is to refrain from employingcombo operators, except as permitted by the arbitra-tion decision. Thus, enforcement would provide theUnion with full remedial relief. Nor is there anyapparent barrier to court enforcement, since "so faras the arbitrator's decision concerns construction ofthe contract, the courts have no business overrulinghim because their interpretation of the contract isdifferent from his."Steelworkers v. EnterpriseWheeland Car Corp.,363 U.S. 593, 599.2Indeed, direct court enforcement of arbitrator'sawards can provide more prompt and effectiveaction than a procedure which requires a second trialbefore one of our Trial Examiners, an appeal to thisBoard, and only then a court proceeding which canlead to an enforceable decree. Surely immediateaccess to the court is to be preferred over this long,We recognize that court decrees enforcing arbitration awards arelimited by the general rules applicable to equitable decrees,particularly thatthey be framed so that the parties will know what the courts intend torequire and what they intend to forbid Thus,inInternational Longshore-men'sAssociation,Local 1291v.Philadelphia Marine Trade Association,389US 64,cited by the dissent,the Supreme Court refused to uphold acontempt citation for the union's failure to comply with a decree enforcingan arbitration award because the decree,"even when illuminated byadministrative route, and this is the course we arehere encouraging these and future disputants tofollow.Accordingly, we shall dismiss the complaintin itsentirety.ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissedin itsentirety.MEMBERS FANNING AND JENKINS, dissenting:Since 1947 the Union has represented a unit oftechnicians and engineers at radio stationsWMILand WMIL-FM in Milwaukee, Wisconsin. Respon-dent purchased these stations in May 1968, andassumed the then existing contract between theUnion and Respondent's predecessor. That agree-ment provided, in relevant part, that only engineerswould perform unit work, excepting only that anengineer would be allowed to act as a combinationengineer-announcer between the hours of 10 p.m.and 6:30 a.m. In December 1968, the Respondentbegan to combine the duties of engineers andannouncers not only during the excepted shift, buton the regular day and evening programs as well. Ineach instance the Respondent secured the writtenconsent of the individual employee, but did notsecure theUnion's consent to this change inoperations. The Union protested and, pursuant to theparties' provision for binding arbitration of unre-solved grievances, the matter was submitted to anarbitration panel. In January 1970, the panel ruledthat the Company had violated the collective-bar-gaining agreement by assigning combination opera-tors to the day and evening programs. However, thepanel also ruled that the Union had not sustained thegrievants' claim for backpay. Accordingly, no judi-cial proceeding to enforce the panel's award couldresult inmonetary damages as a consequence ofRespondent's violation of its contract. The contractexpired on March 31, 1970. The Respondent took noaction to rectify its unilateral conduct found to becontrary to its contractual commitment. On Febru-ary 3, 1970, the Union filed the charge in the instantcase.From the above, several facts are clear. First, thequestion of contract interpretation has already beendecided by a fair and objective arbitration panel.Second, accepting the verdict of the panel, Respon-dent has engaged in a unilateral change in conditionsof employment, contrary to its bargaining obligationssubsequentevents, leftentirely unclearwhat it demanded" (389 U S at 74 )In that case the arbitration award neither spelled out nor impliedwhat theunion wasrequiredto do, and the union's attempt,at boththe enforcementand contempthearings, to gain clarificationof the decree failed Thus,neither that case nor our colleagues'dissent inany way undermines theholding ofEnterpriseWheel and Car Corp,whichitself upheld the districtcourt's enforcement of an arbitration award MALRITE OF WISCONSIN, INC.under Section 8(a)(5) and 8(d) of the Act. In view ofthe failure of the arbitration panel to award damages,a remedy at law is not available to the Union exceptin terms of an unfair labor practice.The Trial Examiner found that the standardsestablished inSpielberghad not been met becauseRespondent made no effort to comply with thearbitration award or accord it any finality. Therefore,while agreeing with the panel that Respondent'saction constituted a violation of the collective-bar-gaining agreement,the Trial Examiner analyzed thecasede novoand concluded:(1)Respondent hadviolatedSection 8(a)(5) and(1)by engaging inindividual bargaining with employees selected for thecombo operation; and (2) Respondent had violatedSection 8(a)(5) and(1)and 8(d)(1) of the Act byunilaterallymodifyingits existingcontract withoutbargaining with the certified bargaining representa-tive or complying with the provisions of the lattersection.We agree with the Trial Examiner's findings of factand conclusions of law. We would adopt the remedyrecommended by him to undo, to the extent possible,theRespondent'sunfair labor practices. In ouropinion, themajority's contrary decision is anextension of its ownCollyerdoctrine.Nothing inSpielbergsuggests that the Board contemplatedleaving the parties where it found them if, on thebasis of the arbitrators' findings of fact, it was clearthat an unfair labor practice had been committed.Spielbergwas a case where the Board, granting"recognition" to the arbitrators' award, found thatRespondenthad not violated the Actand, on thatbasis only,dismissed the complaint.In the instant case it is perfectly clear, whetherCollyeror preexisting law is followed, that Respon-dent is in violation of this statute. Yet the majorityrefuses to provide even the modest remedy proposedby the Trial Examiner. Instead, the majority con-cludes that Respondent'snoncompliance with theaward is not "a matter for the Board's concern." Wehold, to the contrary, that an unfair labor practice,established by a preponderance of the evidence, isindeed a matter for the Board's serious concern.Here the nature of Respondent's unlawful conductgoes beyond mere questions of contract law. Indeed,the charge that Respondent violated the Act byengaging in individual bargaining isdehorsthecontractand was not even considered by thearbitration panel. Yet, historically, bargaining withindividual employees instead of their chosen repre-sentativehas been considered an unfair laborpractice going to the heart of the statute. It isunrealistic to suggest that"judicial enforcement" willprovide the Union with a remedy for these unfairlabor practices. Respondent's breach of contract and243statutoryviolationsdidnot result in damagesmeasured in financial terms. Rather,the Union's realdamages consist of loss of prestige and bargainingpower.To that extent its ability to representRespondent's employees has been seriously affected.But no agency, other than the Board,has beencharged with protecting a Union'sposition as thecertified representative of a unit of employees orremedying an employer'sunlawful infringement ofthat status. It can hardly be supposed that a court,without the Board's intervention,would direct theRespondent to bargain in good faith with the Unionor order reinstatement of the separate classificationsof engineer and announcer,as recommended by theTrialExaminer.This case,presumably,is another "developmentalstep" in the majority'sCollyerdoctrine.As such, it isillustrativeof a basic flaw in thatpolicy.Themajority appears to be willing to assume that there islittle,ifany, difference in the enforcement of acontract and the prevention of unfair labor practicesinvolving contract interpretation.The forum for oneis the court,with or without arbitration.The forumfor the other is the Board exclusively,enforcing itsorders through the courts. In the one instancedamages are measured in material terms within theframework of commercial contract law. Before theBoard,however,the question of damages is consid-ered in the context of employee rights and theresponsibilities imposed on unions and employersunder this statute.While the Board in an appropriatecase may order the payment of a sum of money tothe victim of an unfair labor practice, its remediesare primarily designed to prevent the future commis-sion of the same or like or related conduct.To thisend Congress granted the Board the widest possiblediscretion.In effectuating the policies of the Act theBoard has issued cease-and-desist orders to preventconduct which eventendsto affect statutory rights.As the Supreme Court has pointed out,there is nonecessary inconsistency between arbitration leadingto judicial enforcement and a Board proceedingenforced in the same manner.Certainly,that is truein the instant case where the Board can properlyaccept the arbitration panel's interpretation of thecontract.Prior to the majority'sCollyerdoctrineredresswas available to unions and employers forcontract violations through arbitration and courtproceedings or, if the Board'sGeneral Counselissued a complaint, through the Board.SinceCollyer,redress through the Board has been curtailed. Theinstant case demonstrates the extent of that curtail-ment.For here the majority holds that there can beno redress at the Board despite a proven unfair laborpractice and the fact that there is otherwise noadequate remedy at law. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDThemajority contends, however, that judicialenforcementwillprovide the Union with "fullremedial relief." In so doing the majority character-izes the arbitration panel's conclusion that the Unionwas correct in its interpretation of the contract as an"award" capable of specific performance through acourt. In fact, the panel specifically refused to awardbackpay to the grievants, as noted above, despite itsfindingof contract violation.Contrary to themajority's optimistic view of the law, it has beensettled,at least since 1967, that an arbitrator'sfavorable interpretation of a contract does notprovide the winning party with an "operativecommand" capable of judicial enforcement. TheSupreme Court regarded such an award as an"abstract conclusion of law" that could not beenforced.International Longshoremen's Association,Local 1291 v. Philadephia Marine Trade Association,389 U.S. 64, reversingsub nom. Philadephia MarineTrade Association v. International Longshoremen'sAssociation, Local 1291,368 F.2d 932.We dissented inCollyerand subsequent cases andwe dissent here because we believe that doctrine isunwise,mischievous, and destructive of importantemployee rights.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner: This case was heardon April 7, 1970, in Milwaukee, Wisconsin. The com-plaint,' presents questions as to whether the Respondentviolated Section 8(a)(5) and (1) and 8(d) of the NationalLabor Relations Act, as amended. In its answer, duly filed,theRespondent conceded certain facts with respect to itsbusiness operations, but it denied all allegations that it hadcommitted any unfair labor practices.At the hearing the General Counsel and the Respondentwere represented by Counsel and the charging Union wasrepresented by its president. All parties were given fullopportunity to examine and cross-examine witnesses, tointroduce relevant evidence, and to file briefs. Briefs weresubmitted by the General Counsel on May 11, and by theRespondent on May 18, 1970. On May 14, 1970, theCharging Party submitted a letter expressing substantialaccord with the views presented in the General Counsel'sbrief.Upon the entire record in the case, including the briefs ofcounsel, and from his observation of the witnesses, theTrial Examiner makes the following:1The complaint, issued on March 6, 1970, was based on a charge filedon February 3, 1970, and a first amended charge filed on March 4, 19702A practice described in the record as simulcasting.3This unit was more completely defined as made up of "all broadcasttechnicians and engineers engaged in the installation, operation andmaintenance of the Employer's technical facilities for radio broadcastingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Michigan corporation, is engaged inthe operation of radio stations WMIL and WMIL-FM atstudios and broadcast facilities located in the metropolitanarea of Milwaukee, Wisconsin. During the year prior toissuance of the complaint, a representative period, theRespondent, in the conduct of its business, had a grossincome in excess of $100,000 and, during the same period,performed services valuedinexcessof$50,000 forcustomers located outside the State of Wisconsin. Uponthe foregoing findings, the Respondent concedes, and theTrial Examiner finds, that Malrite of Wisconsin, Inc., isengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDWisconsin BroadcastEngineers,Local #715,Interna-tionalBrotherhood of ElectricalWorkers, herein calledUnion, is a labor organization within themeaning of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The FactsStationWMIL, an AM station, operates from 6 a.m. tosunset. StationWMIL-FM operates 24 hours a day (withthe exception of a short period on Sunday mornings). Theprogramming at the two stations is identical when both arebroadcasting.2Since 1947 the Union and the Respondent have beenparties to a series of collective-bargaining agreements for aunit of broadcast technicians and engineers .3 The Unionwas last certified in 1967 as the bargaining agent for thisunit.A bargaining agreement executed by the parties onOctober 12, 1967, remained in effect until March 31, 1970.This contract, of course, applied only to the techniciansand engineers in the unit.The Respondent's announcershave never been represented by a labor organization.On May 1, 1968, the Respondent purchased the assets ofradio stationsWMIL and WMIL-FM from Cream CityBroadcasting Company (herein Cream City), and assumedthe collective-bargaining agreement then in effect betweenCream City and the Union. By its terms this agreementterminated on March 31, 1970.PresidentMiltonMaltz testified that prior to theacquisition by the Respondents, WMIL and WMIL-FMhad been operated at a loss as ethnic, foreign language,religious type programmed stations. According to Maltz,under practices followed by the previous owner, a foreignlanguage announcer could be a grocer or owner of a dry-cleaning shop. Such an individual could perform thefunctions of an announcer because of his proficiency in theforeign language, but while he was on duty, an engineerand recording at stationsWMIL and WMIL-FM in Milwaukee,Wisconsin,but excluding the bookkeeper,salesmen,trafficmanager, continuitymanager, program director,chief engineer,office clericals, guards andsupervisors as defined in the Act."Itwas conceded by all the parties, andtheTrialExaminer finds, that the aforesaid grouping of employees is anappropriate unit for collective-bargaining purposes MALRITE OF WISCONSIN, INC.would have to be present to operate the control board, playthe records, and handle all technical aspects of thebroadcast.Maltz testified that when Malrite took over, thenew owners determined upon a change in concept wherebythe station would be operated pursuant to what is knownin the industry as a modern country-western format.Among the various changes that this new policy requiredwas the combination of the duties of engineer andannouncer in one position, known as "combo" operator.Before the change in ownership there had been onecombo operator on duty at the FM station between thehours of 10 p.m. and 6 a.m.4 In December 1968, the newmanagement began using combo operators on the day andevening programs. In each instance, the Respondentsecured a written consent from the individual to indicatehiswillingness to engage in such work. The Respondentdid not, however, at the same time apprise the Union ofwhat it was doing.PresidentMaltz testified that, initially, two engineerswho had first-class licenses,5 Robert Overgaard and JamesBernauer, assumed announcing duties. This was in mid-December 1968. Later, Morgan Hill and Robert Schwartz,both of whom had been hired as announcers, but who alsohad engineering licenses, were assigned to combo opera-tions.Toward the end of December 1969, EdwardCouzens, who had been hired the preceding May as anengineer,6 likewise began combo operations. Couzensreceived an extra $10 a week when he began announcing inconjunctionwith his engineering duties. According toWilliamH. Luchtmin, the general manager, after Hillbegan combo work his pay was raised $20 per week.Further, according to President Maltz, adoption of thecombo operations did not cause the layoff of anyengineers. Maltz' testimony in this respect was credible andundenied.Whereas the Respondent secured a written consent fromeach individual prior to assigning him to work as anengineer-announcer,7 it never sought any such concurrencefrom the Union. President Maltz testified, and histestimony in this regard was credible and not contradicted,that he endeavored to discuss the overall problem withJamesWilkerson, president of the Union, shortly afterMairite acquired the station. According to Maltz, in Juneor July 1968, he had a conversation with Wilkersonwherein he told the union official that the Companywanted to adopt the engineer-announcer arrangement.Maltz testified that Wilkerson advised him that the Unionwas unalterably opposed to such action and that nothingcould be done about the matter until the current contractexpired.Maltz testified that he then asked his legal counselfor an opinion as to whether the collective-bargainingagreement would permit the Company to put into effect a4The collective-bargaining agreement, executed by the Union andRespondent in 1967, authorized the use of one such engineer-announcer onthe late night shift5These were Radio Telephone First Class Licenses issued by the FederalCommunications Commission6His classification was that oftemporaryfull-time engineerrThere was one exception This was Wayne Herder, who began workingas a combo operator at the FM station from I a in to 6 a in in August 1969Luchtmin testified that the Company did not secure an individual letter ofconsent from Herder because of the contractual provision which permitted245combo operation and that he received an affirmativeresponse.Immediately after the Respondent initiated the combooperation inDecember 1968, the Union launched aprotest.At the time, Howard Weiss was the generalmanager of the station.8 Wilkerson testified that on aboutDecember 10, he learned from the union steward that thatafternoon the Respondent had assigned members of theunit to work as engineer-announcers. The next day hetelephonedWeiss to protest that this action constituted aviolation of the collective-bargainingagreement.Accord-ing to Wilkerson, Weiss denied that any breach of contracthad occurred and insisted that the use of combo operatorswas in conformity with the contract. That same dayWilkerson wrote Weiss a letter, in which he set forth theUnion's opposition to the use of engineer-announcerpositionsat the station and restated his reasons forconcluding that such a move violated the contract.On December 23, Wilkerson and David Janzer, theunion steward, met with Weiss and Attorney James C.Mallien, counsel for the Respondent. Wilkerson gave theonly testimony as to this meeting. It was credible anduncontradicted. According to Wilkerson, after the Unionrenewed its protest about the combo operation on theground that it violated the collective-bargainingagreement,Attorney Mallien disagreed and denied that any breach ofcontract was involved. Wilkerson testified that the Respon-dent's counsel further stated that out of economic necessitytheCompany would continue combo operations andsuggested that perhaps the parties should negotiate acontractual amendment to authorize the practice. Accord-ing to Wilkerson, he told the Respondent that the Unioncould not accept thislast suggestionand that for thebalance of the term of the current agreement the Unionwould demand strict adherence to its provisions. Wilkersontestified that Attorney Mallien told him that if the Uniondisagreed with the Respondent's position it could ask forarbitration and that as to any future bargaining theCompany would not sign any new contract which did nothave a clause that would allow combo operations.On December 24, 1968, Wilkerson wrote to Weiss andrequested that the dispute go to arbitration. The provisionsin the contract on arbitration provided for a three-memberpanel, one member to represent the Union, one theEmployer, and a third member to be chosen by the othertwo, or, in the event they were unable to agree, by theDirector of the FederalMediation and ConciliationService.The Union designated Wilkerson to act as theunion-appointed member of the panel and the Respondentdesignated James A. Urdan as the employer-appointedmember. Numerous delays arose, however, in theselectionof the third member. Professor Ronald W. Haughton wasfinally chosen as the impartial member. Thereafter, furthertheRespondentto use the combo arrangement on thatshiftIndividualwritten consentswere securedby Luchtmin from Morgan A Hill, onNovember 22, 1969, from Edward J Couzens, on November 24, 1969, andfrom Robert D. Schwarz, on December 5, 1969Both Hill andCouzensbegan combo operationsat the station in the latterpart of December 1969,and were still employees at thetime of the hearingSchwarzworked as acombo operator for aboutamonth and a half and then left theRespondent's employ8William Luchtmm did notbecome the generalmanageruntil January1, 1969 246DECISIONSOF NATIONALLABOR RELATIONS BOARDdelays arose in fixing a date for the hearing. Finally, onOctober 23, 1969, the panel met and heard the testimony ofthe Union and the Respondent on the questions presentedby the Union's grievance. On January 10, the panel issueditsdecision and award. By a two-to-one vote it held thattheCompany had violated the collective-bargainingagreement by assigning combo operators to work on theday and evening programs .9 At the same time, and also bya two-to-one vote, a majority of the panel held that noengineershad been displaced by the combo operation andthat the Union had not sustained its claim that thegrievants were entitled to backpay.loOn about February 2, 1970, Wilkerson requested thatGeneral Manager Luchtmin comply with the arbitrationaward by ceasing the combo operation and reinstitutingthe separateengineerand announcer jobs. Luchtmin'sresponse was that the Respondent had the decision understudy. Since that time the Respondent has continued ineffect the combo operation.On about April 6, 1970, the parties held a meeting todiscuss the terms of a new contract.[[ The combo issue wasdiscussed again but no agreement was reached. Wilkersontestified thatGeneral Manager Luchtmin stated that theCompany would proceed to negotiate if the Union chose torepresent the engineers who were not doing any announc-ing or combo work, but that if the Union wanted torepresent the combo men, there would have to be anelection before the Company would negotiate a contract.Luchtmin conceded that he told Wilkerson that he feltthere should be an election because the Company hadseriousdoubts about the Union's majonty,12 but hetestified that he did not recall having put any stipulation onthe Respondent's bargaining. Mr. Luchtmin was a general-ly credible witness who gave an impression of franknessand honesty throughout the course of his appearance onthe stand. The same characterization applied equally to themanner in which Mr. Wilkerson testified. In connectionwith this last matter, however, it is the conclusion of theTrialExaminer that the testimony of Wilkerson moreaccurately related what transpired at the meeting on April6.B.The Alleged Violations of the Act; Contentionsof the Parties; Conclusions in Connection Therewith1.The issue as to arbitrationPreliminarily, a decision must be made as to whether thearbitration proceeding disposed of the issue presented bythe complaint in this case. In his brief, the General Counselcontends that because the award provided no effectiveremedy it should not serve as a bar to the Board'sadjudicating the unfair labor practice charge.Of course, the Board need not be bound by anarbitration award. Section 10(a) of the Act.N.L.R.B. v.Disney Productions,146 F.2d 44, 47-48 (C.A. 9), cert.denied 324 U.S. 877. However, in the exercise of itsdiscretion the Board may defer to the decision of anarbitrator.SpielbergMfg.Co.,112NLRB 1080. In thelatter case the Board established certain standards to bemet before it would give full weight to arbitral awards inany subsequentunfairlabor practiceproceedings. Insetting forth its position on this issue the Board said:... In summary, the proceedings appear to havebeen fair and regular, all parties had agreed to bebound, and the decision of the arbitration panel is notclearly repugnant to the purposes and policies of theAct. In these circumstances we believe that thedesirableobjectiveofencouragingthevoluntarysettlement of labor disputes will be served by ourrecognition of the arbitrator's award.[Ibid,at 1082.1In this case, the arbitration proceedings appear to havebeen fair and regular and, notwithstanding a suggestion tothe contrary which appears in the General Counsel's brief,the decision of the panel was not repugnant to the purposesand policies of the Act. Moreover, the collective-bargain-ing agreement, pursuant to which the panel was estab-lished, clearly stipulated that the award wouldbe final andbinding.However, as found above, subsequent to the award theRespondentmade no effort to comply with it. TheRespondent conceded that it did not change its operationsfollowing the decision of the arbitration panel. Accordingto the argument advanced now in its brief, the Respondentdid not comply because to have done so would haverequired an extensive alteration of the technical equipmentin the station and a reduction in pay for the employeesinvolved.Finally, the Respondent contends that in anyevent, it bargained with the Union about the issues inquestion insofar as the latter wished to bargain.It is theconclusion of the Trial Examiner that since the Respon-dent made no effort to comply with the award of thearbitration panel, or accord it any finality, the standardsestablished inSpielberghave not yet been met. According-ly, there appears no valid reason for the Board to defer tothe arbitration award in the instant case.Ramsey v.N.L.R.B.,327 F.2d 784, 787 (C.A. 7), cert. denied 377 U.S.1003;JosephKlannMoving and Trucking Company v.N.L.R.B.,411 F.2d 261, 263 (C.A. 6), cert. denied 396 U.S.833.On the other hand, it appears to the Trial Examiner thatthe arbitration panel was correct in its conclusion that theRespondent's action as to the combo operation constituteda violation of the collective-bargaining agreement.The first paragraph of section 1:0413 of the contractspells out in detail the work of the engineers.No mention isBThe majority vote on this issue was cast by Chairman Naughton andunion member Wilkerson.10The majority on this issue was made up of Chairman Haughton andemployer member Urdan11The old contract expired on March 31, 1970, after the Respondentgave timely notice of a desire that it be terminated12On January 15, 1970, James R Bernauer, one of the combo operators,filed a decertification petition with the regional office, Case 30-RD-132 Ina letter, dated March 4, 1970, the Regional Director dismissed the foregoingpetition on the ground that a decisionhad beenmade to issue the complaintin the instant case.13The relevant provisionsof the contract between the Respondent andthe Union appear below-Section1.04The work covered bythisagreement shall beperformed only byEngineerswho hold valid F C C. Radio TelephoneFirst Class Licenses andshall include all work in connection with theinstallation(except such new construction work as is within thejurisdictionof the IBEW and as may be determined by mutualagreementwith other Local Unions or, failing suchagreement, by theInternational Officeof the IBEW to be under the jurisdiction of some(Continued) MALRITE OF WISCONSIN, INC.247made of announcing duties. In the next paragraph of thesame section, an exception is permitted whereby theemployer might assign both engineering and announcingduties to one engineer between the hours of 10 p.m. and 6a.m.This same paragraph further provides that noengineer shall be assigned to this combination workwithout his consent.Section 1: 10, relied on by the Respondent to establishthat the action in question was a legitimate exercise ofmanagement prerogative, does provide that the employermay determine the duties to be performed by engineers. Atthe same time, however, this same line includes thequalifying phrase that such duties must be "within thejurisdiction of this agreement." Since the earlier languagemakes it clear that engineers in the unit are to do only unitwork, with the exception of one on the late night shift,section 1:10 accords no support for the Respondent'sposition that combo operations should be permittedthroughout the day and evening programs.If the Union and the Employer had intended, when theysigned the collective-bargaining contract in question, toaccord the latter the option of using engineers to performannouncing duties generally, it would have been easy todraft such language for section 1:04 in l clear and explicitterms. In the absence of such language, it is the conclusionof the Trial Examiner that, except for work on the latenight shift described above, it was a violation of thecollective-bargaining agreement for the Respondent toassign engineers to combo operations at other hours of theday and evening.2.Thealleged unilateral action;findings andconclusions with respect theretoThe General Counsel contends that the Respondentmade no serious effort to meet and discuss with the Unionthe change to a combo operation and that its failure to doso constituted a violation of Section 8(a)(5) and (1) and8(d).The Respondent denies these allegations in theirentirety. According to the latter, it met with the Union atvarious times concerning the issue here involved andthereby fulfilled any obligation it had to confer with thecollective-bargaining representative as to the changes inquestion. Finally, the Respondent contends that, in anyevent, any evidence as to the alleged unfair labor practicesother of its Local Unions), operation, maintenance and repair of radiobroadcast, television, sound effects,facsimile,and audio equipmentand apparatus by means of which electricity is applied in thetransmission, transference, production or reproduction of voice, soundand/or vision with and/or without ethereal aid, including all types ofrecording both aural and visualEngineers, except with the approval of the Union, shall not perform anywork whichis inconsistentwith the provisions of this agreement (it is notthe intentof this provisionto limit theChief Engineer in the performance ofadministrativeduties outside the scope of this agreement) and onlyEngineers shall perform any of the work specified herein The Union agreesthat the Employer may employ one Engineer to operate FM as anengineer-announceranytime between thehoursof 10 00 PM and 6 00 AMSuch Engineer must hold a first class license and be employed on a full-time basis and shall be fully covered by all provisions of this agreementexcept that an Engineer so assigned may, at the Employer's option, beassigneda six day, 40 hour week rather than a five day, 40 hour weekIt is understood that the Engineers presently on the staff, who were nothired to work as engineer-announcers, shall not be assigned to work asis barred by Section 10(b) of the Act. To the issues raisedby these contentions, we will now turn.As found earlier herein, when the Respondent acquiredcontrol from Cream City, President Maltz met withWilkerson and sought to secure his agreement to certainchanges in the station's mode of operations which the newmanagement considered imperative. The union official,however, would not agree and insisted that the proposedcombo operation would violate the collective-bargainingagreement. Thereafter, in mid-December 1968, and with-out further notice to the Union, the Respondent put intoeffect its plan to use engineer-announcers. After the Unionlearned of what had been done, Wilkerson protested to theCompany's general manager that the action constituted abreach of contract. On December 23, 1968, when theparties met to discuss the matter, the Company counteredtheunion protest with the declaration that in theRespondent's opinion no violation of the contract wasinvolved.AttorneyMallien further stated that, in anyevent, the combo operation would be continued out ofeconomic necessity and that to meet the objections of theUnion, perhaps the parties should negotiate an amendmentto the collective-bargaining agreement.Wilkerson's re-sponse was that the Union would insist on adherence to theprovisions of the contract for the balance of its term. TheRespondent thereupon suggested that if the Union wasdissatisfied it should take the issue to arbitration. Later,when the Union followed this route and an arbitrationpanel ruled that the Respondent's action constituted abreach of the contract, the Respondent declined to acceptthe decision and continued the engineer-announcer comboarrangement."[T]he duty to bargain unquestionably extends beyondthe period of contract negotiations and applies to labor-management relations during the term of the agreement."N.L.R.B. v. Acme Industrial Co.,385U.S. 432, 436;NationalWoodwork Manufacturers Assn. v. N.L.R.B.,386U.S. 612, 640-642;Fibreboard Papers Products Corp. v.N. L. R. B.,379 U.S. 203, 209.14Here, after President Maltz first told Wilkerson that theCompany planned a new station format which wouldinvolve widespread use of combo operators and found thatthe Union was opposed, the Respondent made no furthereffort to apprise the Union of its plans in this regard, or toaccord the employee representative a reasonable opportu-engineer-announcers without their consentNothingherein restricts theEmployer fromassigning apart-time Engineerto cover the period from10 00 PM to 6 00AM as an engineer-announcer once the full-timeEngineer assigned as an engineer-announcerhas accrued40 hours inany workweek[Emphasis supplied ISection 1 10 The Union reserves the right to disciplineitsmembersfor violation of its laws,rules and agreementsSubject to the otherprovisionsof this agreement,the Employer reserves the righttomakereasonable rules and policiesgoverningthe conductof its business, andto determine the number of Engineers to be employed and the duties to beperformed by Engineerswithin thejurisdiction of this agreement[Emphasis supplied ]14SeeConley v Gibson,355 U S 41, 46, wherethe SupremeCourtstated-"Collective bargainingisa continuingprocessAmong otherthings, itinvolves day-to-day adjustmentsin the contract and other working rules,resolution of new problems not covered by existingagreements, and theprotection of employee rights already secured bycontract " 248DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'nity for counterarguments or proposals.N.L.R.B.v.CitizensHotel Company,326 F.2d 501, 505 (C.A. 5).Instead, the Umon was faced with an accomplished factwhen it subsequently learned in December 1968, thatBernauer and Overgaard had been assigned to duty ascombo operators. Thereafter, this situation was repeatedduring the following months when Hill, Couzens, andSchwarzwere solicited to, and accepted, the samearrangement.15 The Respondent's action here constitutedindividual bargaining with the employees whom it desiredfor the combo operation and a disregard of the certifiedbargaining agent. Thereafter, when the Union voiced itsopposition, the Company met with Wilkerson on Decem-ber 23, 1968. Even, then, however, there was no bargainingin the sense contemplated by the Act.16 The Respondentrestated its intention to continue with the combo operationout of economic necessity and told the Umon that if itwanted to press its point any further, arbitration wasavailable.Yet, when the Union adopted this latter courseand the decision of the arbitration panel was adverse, theRespondent refused to comply.The record here with respect to the execution of writtenconsents establishes that the discussions between theemployees involved and the management occurred incomplete disregard of the Union's status as the bargainingagent. Since there is no evidence that the Union waived itsright to be consulted,17 the Respondent's conduct consti-tuted unilateral action proscribed by Section 8(a)(5) and(1) of the Act.Chevron Oil Co.,168 NLRB No. 84;BeaconPiece Dyeing and Finishing Co.,121NLRB 953, 956-957;Dixie Ohio Express Company,167 NLRB No. 72. That theRespondentmay have been motivated solely by theeconomics of the situation and not by any union animus,as appears to have been the case here, does not excuse itsconduct.N.L.R.B. v. Benne Katz,369 U.S. 736, 743. Nor isita defense that the Respondent may have in good faithpresumed that the collective-bargaining contract permittedthe establishment of the combo operation.18The Statute of Limitations IssueSection 10(b) of the Act forbids the issuance of acomplaint based upon any unfair labor practice occurringmore than 6 months prior to the filing of the charge withthe Board. Here the original charge was filed on February3,1970.Since the written consent of Bernauer andOvergaard to work as combo operators was secured by theRespondent in November 1968, the limitation of Section10(b) plainly bars the independent finding of an unfairlabor practice by the Respondent as to its action withrespect to these individuals. On the other hand, theRespondent's conduct as to Bernauer and Overgaardduring this period may be utilized as background evidenceto develop the complete picture as to the conduct of theRespondent with respect to Hill, Couzens, and Schwarz, all15As found earlier, the Respondent secured written agreements fromHill and Couzens in November 1969, and from Schwarz in December ofthat year, to work as engineer-announcers16 InTown & Country Manufacturing Company, Inc,136 NLRB 1022,enfd 316 F 2d 846 (C A 5), the Board stated, "No genuine bargaining overa decision to terminate a phase of operations can be conducted where thatdecision has already been made and implemented " 136 NLRB at 1030. SeealsoWe/ironic Co v. N L RB, 419 F 2d 1120, 1123 (C A 6).ofwhom were solicited by the Respondent to executewritten agreements to work combo well within the Section10(b) period.StaffordTrucking, Inc.,154NLRB 1309,1310, enfd. 371 F.2d 244 (C.A. 7);Local Lodge No. 1424,LA. M. v. N. L. R. B.,362 U.S. 411, 416-417.Here the Respondent unilaterally secured agreements towork as combo operators from Hill and Couzens in lateNovember 1969 and from Schwarz in December of thatyear.As found earlier, in none of these instances did theCompany make any effort to notify the Union of itsapproach to these individuals or to bargain with the Unionas to the effect which this action would have upon otheremployees within the bargaining unit. At no time duringthisperiod had the Union relinquished its claim torepresent these employees and to bargain as to any suchmatters. In fact, at that very time the Union was activelyprosecuting its original claim as to Bernauer and Over-gaard through arbitration proceedings. Consequently, theTrial Examiner concludes and finds that the Respondent'sobligation to bargain with the Union about the combooperators continued throughout the Section 10(b) periodand that this obligation was unilaterally and consistentlyignored by the Respondent as to Hill, Couzens, andSchwarz when it secured written agreements from them towork as combo operators. In so doing, the Respondentviolated Section 8(a)(5) and (1) of the Act.Local Lodge No.1424, I.A.M. v. N. L. R. B., supra; Louisiana Bunkers, Inc.,163 NLRB 656, 659.Since, as found earlier herein, the contract between theparties did not permit the action which the Respondentundertook to effectuate by instituting a combo operation,theRespondent's action in this respect constituted aunilateralmodification of the contract. Section 8(d)(1) oftheAct provides, interalia,that no party to an existingcollective-bargaining contract shall modify such a contractunless a written notice of the proposed modification isserved upon the other party 60 days prior to the time it isproposed to make such modification. No such writtennotice was ever served by the Respondent upon the Union.Consequently, the Trial Examiner finds that the action ofthe Respondent involved here also violated Section 8(d)(1)of the Act.Kinard Trucking Company, Inc.,152 NLRB 449,450-451;The Scam Instrument Corporation,163NLRB284, 288-289.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct.2.All broadcast technicians and engineers engaged inthe installation, operation, and maintenance of the Res-pondent's technical facilities for radio broadcasting andrecording at stations WMIL and WMIL-FM in Milwau-kee,Wisconsin, but excluding the bookkeeper,salesmen,17ProctorManufacturing Corp,131NLRB 1166, 1170-1171;FirestoneTire & Rubber Co,179 NLRB No 118;Unit Drop Forge Div Eaton Yale &Towne, Inc,171 NLRB No 7319 "Action takenin ignorance of the law, even in good faith, is nodefense to violation of the Act"ErieResisterCorp v. N LR B,328 F 2d723 (C.A.3),Taylor Forge & Pipe Works v. N LR B,234 F.2d 227, 231(C.A 7), N LR Bv Industrial Cotton Mills,208 F 2d 87,91 (C.A 4),cert.denied 347 U.S 935 MALRITE OF WISCONSIN, INC.trafficmanagers, continuity manager, program directors,chief engineers, office clericals, guards and supervisors,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.3.At all times material herein, the Union has been theexclusive representative for the purpose of collectivebargaining within the meaning of Section 9(a) of the Act ofall the employees in the aforesaid appropriate unit.4.By unilaterallymodifying both the terms of thecollective-bargaining agreement and its method of broad-casting with respect to the use of engineer-announcers, theRespondent has engaged, and is engaging, in unfair laborpractices within the meaning of Section 8(a)(5) and 8(d) ofthe Act.5.By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, the Trial Examiner will recommend that itbe ordered to cease and desist therefrom and that it takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.Having found that the Respondent violated Section8(a)(5)by unilaterallymodifying its contract with theUnion and putting into effect an engineer-announcersystemwithout bargaining with the Union, the TrialExaminer will recommend that the Respondent be orderedto cease and desist from making unilateral changes in theterms and conditions of employment without consultingthe employees' designated bargaining agent. Moreover, inorder that the Union have a meaningful opportunity tobargain about the institution of a combo operation, theTrial Examiner will recommend that the Respondent beordered to restore thestatus quo antewhich existed prior tothe establishment of the engineer-announcer arrangement.Town & Country Manufacturing Co., Inc.,136 NLRB 1022,1030, enfd. 316 F.2d 846 (C.A. 5).19Finally, it is clear that the Respondent's refusal tobargainwith the Union in the period from aboutDecember 1, 1969, until the collective-bargaining contractexpired on March 31, 1970, prevented the Union fromadministering the contract and from making reasonablepreparations to negotiate a new agreement following itstermination. An effective implementation of the principalof collective bargaining embodied in the Act requires thatthe Respondent and Union be placed in the position inwhich they would have been during this period, but for theRespondent's unfair labor practices. Accordingly, the TrialExaminer will recommend that the Respondent be orderedto recognize and deal with the Union as the exclusivebargaining agent of the employees in the unit found above,19Of course, if the obligation to bargain with the Union about theadoption of a combo operation is satisfied, the Respondent may lawfully249by honoring the contract executed by it on October 12,1967, in all its terms, if requested to do so by the Union, fora period equal to 'the period between December 1, 1969,and March 31, 1970.Harold W. Hinson, d/b/a Hen HouseMarket No.3 v.N. L. R. B.,428 F.2d 133 (C.A. 8, 1970);Ohio Car & Truck Leasing,169 NLRB No. 37. If the Uniondoes not request that the contract be so honored, theRespondent should bargain collectively, upon request, withthe Union as agent aforesaid with respect to rates of pay,wages,hours of employment, and other terms andconditions of employment, and if an understanding isreached, embody such understandingin a signed agree-ment.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, theTrial Examiner hereby issues the following:ORDERMalrite of Wisconsin, Inc., its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and deal with WisconsinBroadcast Engineers, Local #715, International Brother-hood of Electrical Workers,as the exclusive bargainingrepresentative of all its employees in the appropriatebargaining unit found above by disregarding or refusing tocarry out any of the terms of the collective-bargainingcontract executed by the Respondent on October 12, 1967,if the Union requests that said contract be honored, for aperiod equal to the period between December 1, 1969, andMarch 31, 1970.(b) If no request to honor said contract is made by theUnion, refusing to bargain collectively with said Union,upon request, as the exclusive bargaining representative ofall its employees in the unit aforesaid with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(c)Making any unilateral changes, if the Union requeststhat said contract be honored, in the terms of the aforesaidagreement and in its method of operation by instituting acombo operation with respect to the use of engineer-announcers.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed by Section 7 of the Act, except tothe extent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized by the proviso inSection 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) If requested to do so by the Union, honor and complywith all terms of the contract executed by the Respondenton October 12, 1967, and recognize and deal with theUnion as the exclusive bargaining representative of all itsemployees in the appropriate unit in the administration ofput it into effectTown & Country, supra 250DECISIONSOF NATIONALLABOR RELATIONS BOARDsaid contract, for a period equal to the period betweenDecember 1, 1969, and March 31, 1970, and as part of suchcompliance reinstate its former practice of having engi-neering and announcing work done by two separateemployees; except for one combination engineer-announc-er to work on WMIL-FM for the period from 10 p.m. to 6a.m. as set forth in the collective-bargaining agreement.(b) If no request to honor such contract is made by theUnion, bargain collectively with the Union as the exclusivebargaining representative of employees in said unit withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment, and, if anunderstanding is reached, embody such understanding in asigned agreement.(c) Post at its station in Milwaukee, Wisconsin, the noticeattached hereto and marked "Appendix." 20 Copies of saidnotice, on forms provided by the Regional Director forRegion 30, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that such notices are not altered, defaced, or coveredby any other material.(d)Notify said Regional Director for Region 30, inwriting,within 30 days from the date of receipt of thisDecision, what steps the Respondent has taken to complyherewith.2120 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and recommended Order hereinshall,asprovided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and Order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by ajudgment of a United States CourtofAppeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Postedpursuant to a Judgment of the United States Court of Appeals enforcing anOrder of the National LaborRelations Board "21 In the event that the recommended Order is adopted by the Board,this provision shall be modified to read"Notify saidRegional Director forRegion 30, in writing, within 10 days from the date of this Order, what stepsthe Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize or deal withWisconsin Broadcast Engineers, Local #715, Interna-tionalBrotherhood of ElectricalWorkers, as theexclusive bargaining representative of all our employ-ees in the appropriate bargaining unit described below,by disregarding or refusing to carry out any of theterms of the collective-bargaining contract executed byus on October 12, 1967, with said Union, if said Unionrequests us to honor said contract, for a period equal tothe period between December 1, 1969, and March 31,1970.WE WILL, if requested to do so by the aforesaidUnion, honor and comply with all the terms of thecontract executed by us on October 12, 1967, with saidUnion, and deal with it as the exclusive bargainingrepresentative of all our employees in the appropriatebargaining unit set forth below, in the administration ofthat contract for a period equal to the period betweenDecember 1, 1969, and March 31, 1970, and as part ofsuch compliance with the contract we will reinstate ourformer practice of having engineering and announcingwork done by two separate employees; except for onecombinationengineer-announcertoworkonWMIL-FM for the period 10 p.m. to 6 a.m. as set forthin the collective-bargaining agreement.WE WILL NOT, if said Union requests us to honor theabove contract, make any unilateral charges in theworking conditions of the employees in the aforesaidappropriate unit, nor will we unilaterally modify, orterminate, the aforesaid collective-bargaining agree-ment without giving the notices required by theNational Labor Relations Act.WE WILL, if no request to honor the above contractismade by said Union, bargain collectively with saidUnion as the exclusive bargaining representative of allour employees in the bargaining unit described belowwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signed agreement. The bargainingunit is:All broadcast technicians and engineers engagedin the installation, operation, and maintenance oftheRespondent'stechnical facilities for radiobroadcasting and recording at stationsWMILandWMIL-FM in Milwaukee, Wisconsin, butexcluding the bookkeeper,salesmen, traffic man-ager, program directors, chief engineers, officeclericals, guards, and supervisors.WE WILL NOT, by refusing to bargain in good faith,or in any like or related manner, interfere with, restrain,or coerce our employees in the exercise of their rightsguaranteed to them by Section 7 of the Act, except tothe extent that such right may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment, as authorized by theprovisoin Section8(a)(3) of the Act.DatedByMALRITE OF WISCONSIN,INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. , MALRITE OF WISCONSIN,INC.251Any questions concerning this notice or compliance withMilwaukee,Wisconsin 53203, Telephone 414-272-8600,itsprovisionsmay be directed to the Board's Office,ext. 3861.CommerceBuilding, _2nd Floor,744 North4th Street,